Citation Nr: 1034652	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-17 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 24, 2005 for 
the award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to July 1980. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
awarded a TDIU, effective May 24, 2005.  

The Veteran had perfected an appeal regarding the rating of his 
service-connected psychiatric disability; however, in a signed 
February 2008 statement, the Veteran's representative withdrew 
that appeal on the Veteran's behalf.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for entitlement to an effective date earlier than 
May 24, 2005 for the award of a TDIU.

Initially, the Board points out that the RO has treated this 
claim as if it is on appeal from an October 2005 claim for a 
TDIU, when in fact the claim has been on appeal since February 
2004.  As a result, the RO may not have considered all of the 
evidence pertinent to the Veteran's claim.  

In February 2004, the Veteran filed a claim for increased ratings 
and noted that he was unsure when or if he would be able to 
return to full time employment.  This was interpreted as a claim 
for a TDIU, which was denied in an August 2004 rating decision.  
However, the notification of this decision was sent to the wrong 
address and the Veteran was never notified of the decision.  
Thus, the Veteran did not have an opportunity to appeal the 
decision.  

After the Veteran submitted additional evidence, the claim for a 
TDIU was again denied in January 2005.  As the Veteran was not 
notified of the August 2004 decision, the January 2005 decision 
was essentially a second rating decision stemming from the 
February 2004 claim.  

Within the year following the January 2005 decision, the Veteran 
submitted an application for a TDIU (received in October 2005) 
and VA received new evidence material to that claim.  For 
example, in November 2005 VA received a statement from the 
Veteran's previous employer noting that he had been terminated 
due to his ongoing medical condition.  The Veteran was also 
afforded a VA medical examination in December 2005.  The examiner 
opined that the Veteran could not work due to the functional 
impairment due to pain from his service-connected back 
disability.  This evidence is considered as filed in connection 
with the pending claim for a TDIU (denied in August 2004 and 
January 2005).  See 38 C.F.R. § 3.156(b) (2009).  While new 
evidence does not extend the time limit for filing an appeal (see 
38 C.F.R. § 20.304 (2009)), in this case the RO continued the 
claim (albeit based on the October 2005 claim), and in August 
2006, the RO granted a TDIU and assigned an effective date of May 
24, 2005.  The rating decision noted that the appeal began with 
an October 2005 claim for unemployability.  However, as discussed 
above, the claim has been continuously pursued by the Veteran 
since February 2004, which is the correct date of claim in this 
case.

Turning to another matter, a February 2006 Social Security 
Administration (SSA) Notice of Award indicates that the Veteran 
is receiving disability benefits from that agency.  The documents 
pertaining to this application have not been associated with the 
claims folder.  The possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002).  On remand, these records should be obtained.
 
Lastly, the Veteran should be asked to identify and provide 
authorization for VA to obtain any relevant outstanding treatment 
for his service-connected disabilities prior to the current 
effective date of the grant of a TDIU.  After any authorization 
is obtained, appropriate attempts as outlined in 38 C.F.R. 
§ 3.159(c) (2009) should be made to obtain the records.  If the 
records cannot be obtained, the Veteran should be notified.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
and authorization to obtain any relevant, 
outstanding treatment records for his low 
back condition for the period from February 
2004 through May 2005.  Attempts to obtain 
any additional evidence identified should be 
made following the current procedures set 
forth in 38 C.F.R. § 3.159.  

2.  Request from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed to include 
consideration of whether TDIU is warranted 
from the February 2004 date of claim.  If 
additional development is deemed necessary, 
such should be accomplished.  If the benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


